Exhibit 3.2 CORPORATE BYLAWS ENVIRO FUELS MANUFACTURING, INC. ARTICLE I. MEETING OF SHAREHOLDERS Section 1. Annual Meeting.The annual shareholder meeting of Enviro Fuels Manufacturing, Inc. will be held on the 10th day of January of each year or at such other time and place as designated by the Board of Directors of Enviro Fuels Manufacturing, Inc. provided that if said day falls on a Sunday or legal holiday, then the meeting will be held on the first business day thereafter. Business transacted at said meeting will include the election of directors of Enviro Fuels Manufacturing, Inc. Section 2.Special Meetings.Special meetings of the shareholders will be held when directed by the President, Board of Directors, or the holders of not less than 10 percent of all the shares entitled to be cast on any issue proposed to be considered at the proposed special meeting:, provided that said persons sign, date and deliver to Enviro Fuels Manufacturing, Inc. one or more written demands for the meeting describing the purposes(s) for which it is to beheld. A meeting requested by shareholders of Enviro Fuels Manufacturing, Inc. will be called for a date not less than 10 nor more than 60 days after the request is made, unless the shareholders requesting the meeting designate a later date. The call for the meeting will be issued by the Secretary, unless the President, Board of Directors or shareholders requesting the meeting designate another person to do so. Section 3. Place.Meetings of shareholders will be held at the principal place of business of Enviro Fuels Manufacturing, Inc., or at such other place as is designated by the Board of Directors. Section 4. Record Date and List of Shareholders. The Board of Directors of Enviro Fuels Manufacturing, Inc. shall fix the record date; however, in no event may a record date fixed by the Board of Directors be a date prior to the date on which the resolution fixing, the record date is adopted. After fixing a record date for a meeting, the Secretary shall prepare an alphabetical list of the names of all Enviro Fuels Manufacturing, Inc.'s shareholders who are entitled to notice of a shareholders' meeting, arranged by voting group with the address of and the number and class and series, if any, of shares held by each Said list shall he available for inspection in accordance with Nevada Law. Section 5. NoticeWritten notice stating the place, day and hour of the meeting, andthe purpose(s) for which said special meeting is called, will be delivered not less than 10 nor more than 60 days before the meeting, either personally or by first class mail, by or at the direction of the President, the Secretary or the officer or persons calling the meeting to each shareholder of record entitled to vote at such meeting. If mailed, such notice, will be deemed to be effective when deposited in the United States mail and addressed to the shareholder at the shareholder's address as it appears on the stock transfer books of Enviro Fuels Manufacturing, Inc., with postage thereon prepaid, Enviro Fuels Manufacturing, Inc. shall notify each shareholder, entitled to a vote at the meeting, of the date, time and place of each annual and special shareholder's meeting no fewer than 10 or more than 60 days before the meeting date. Notice of a special meeting shall describe the purpose(s) for which the meeting is called.A shareholder may waive any notice required hereunder either before or after the date and time stated in the notice however, the waiver must he in writing, signed by the shareholder entitled to the notice and be delivered to Enviro Fuels Manufacturing, Inc. for inclusion in the minutes orfiling in the corporate records. Page 1 of 9 Section 6. Notice of Adjourned Meeting.When a meeting is adjourned to another time or place, it will not be necessary to give any notice of the adjourned meeting provided that the time and place to which the meeting is adjourned are announced at the meeting at which the adjournment is taken. At such an adjourned meeting, any business may be transacted that might have been transacted on the original date of the meeting. If, however, a new record date for the adjourned meeting is made or is required, then, a notice of the adjourned meeting will be given on the new record date as provided in this Article to each shareholder of record entitled to notice of such meeting. Section 7.
